Citation Nr: 1528424	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for traumatic nasal septum deviation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2014, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

During the period under review, the Veteran's nasal septum deviation has not been characterized by 50 percent obstruction of the nasal passages on both sides or complete obstruction of the nasal passage on one side.


CONCLUSION OF LAW

The criteria for a compensable evaluation for traumatic nasal septum deviation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The RO provided the Veteran with VCAA-compliant notice by letter dated October 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of those claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, VA examination reports, and lay statements.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning symptomatology, treatment, and impairment related to his service-connected deviated nasal septum was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.   As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The actions requested in the Board's December 2014 remand have also been undertaken.  Additional VA treatment records were obtained, the Veteran was afforded a VA examination to assess the current severity of his disability, and        he and his representative were subsequently furnished with a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

In September 2010, the Veteran filed a claim requesting an increased disability rating due to "the degree of breathing problems and sinus problems" caused by his service-connected deviated nasal septum.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations   do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result     in different levels of compensation from the time the increased rating claim was filed until a final decision is made, and its decision in this claim demonstrates its consideration of that possibility.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's deviated nasal septum is currently assigned a noncompensable   rating under Diagnostic Code 6502, deviation of the nasal septum, traumatic only.  38 C.F.R. § 4.97 (2014).  Under Diagnostic Code 6502, a maximum 10 percent disability rating is warranted if there is at least a 50-percent obstruction of the nasal passage on both sides, or if there is complete obstruction of the nasal passage on one side.  Id.

The Veteran's treatment records during the time period under review document treatment for rhinitis and sinus symptoms, as well as the Veteran's complaints of nasal drainage, feeling "stopped up," and having difficulty breathing through his nose.

The Veteran was afforded a VA examination in connection with his increased rating claim in January 2011, during which the examiner reported a 40 percent obstruction in the Veteran's right nasal passage and a 30 percent obstruction in his left nasal passage.  The examiner noted a septal deviation due to trauma, but no nasal polyps.  When questioned about his symptoms, the Veteran reported nasal congestion, excess mucous, and watery eyes.  He indicated he had not experienced an episode of sinusitis requiring antibiotic treatment in over a year, and that he had not had any recent medical appointments regarding his nose condition.  The examiner reported that the Veteran breathed comfortably through his nose with his mouth closed throughout the examination.

During his June 2013 Board hearing, the Veteran reported symptoms including watery, swollen eyes, a runny nose each morning, headaches, sinus pain, sinus congestion with bloody nasal drainage, and sore throats that he associated with the nasal drainage.

The Veteran was afforded another VA examination in March 2015, at which time the examiner referenced a March 2014 x-ray of the Veteran's sinuses that documented focal thickening and mild angulation of the left nasal bone, but no significant paranasal sinus opacification or evidence of severe chronic infection.  The examiner noted a 50 percent obstruction in the Veteran's right nasal passage and a 30 percent obstruction in his left nasal passage upon physical examination.  Absence of nasal polyps was again noted.  The Veteran described chronic sinusitis and a bloody nasal discharge and sore throat in the morning as his primary symptoms.  The examiner stated that she observed clear discharge with no blood when she asked the Veteran to blow his nose, and indicated that the Veteran may have been referring to his morning congestion and drainage when describing chronic sinusitis, as there was no evidence of chronic infections in his file.

After review of the evidence of record, the Board finds that a compensable rating for the Veteran's deviated nasal septum is not warranted, as the requisite levels of nasal passage obstruction were not documented during the time period under review.

The Board has considered the Veteran's statements and testimony regarding the symptoms, including sinus pain and congestion, headaches, watery eyes, bloody nasal discharge, and difficulty breathing, that he attributes to his deviated nasal septum in determining whether an increased rating is appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than those lay assertions when determining the extent of the nasal obstruction resulting from the Veteran's deviated septum, and that the ratings currently assigned during the period under review adequately addresses the Veteran's symptomatology.

In that regard, the Board notes that the Veteran is already assigned a separate, 10 percent rating for chronic rhinitis under Diagnostic Code 6599-6522.  38 C.F.R. § 4.97; see also 38 C.F.R. § 4.27.  The RO specifically considered the symptoms the Veteran asserts are caused by his deviated septum, including sinus pain and infections, nasal discharge and bleeds, headaches, coughing, and watering eyes, in assigning a 10 percent disability rating in a January 2009 rating decision.  As such, those symptoms cannot again be considered when determining the appropriate rating for the Veteran's traumatic nasal septum deviation.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In summary, as 50 percent obstruction of the nasal passages on both sides or complete obstruction of the nasal passage on one side of the Veteran's nose has not been demonstrated during the time period under review, and as the other symptoms the Veteran has reported were contemplated in assignment of a separate 10 percent rating under Diagnostic Code 6599-6522, the symptomatology associated with the Veteran's traumatic nasal septum deviation has been adequately addressed by the evaluation already assigned, and does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, 21 Vet. App. 505.  Thus, the Board concludes that the weight of the evidence is against a compensable schedular rating for traumatic nasal septum deviation during the course of the Veteran's claim, and it must be denied.

The Board notes that it has also considered whether referral for extraschedular consideration is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for a deviated nasal septum caused by trauma specifically contemplate nasal obstruction and provide a higher rating for more severe obstruction than that demonstrated by the evidence of record.  Moreover, the Veteran is in receipt of a separate, compensable rating for symptoms of chronic rhinitis.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, to the extent      that the Veteran has argued the rating criteria are inadequate to address his symptomatology, the Board notes that the evidence of record does not include   indicia of an exceptional or unusual disability picture, including hospitalization 
for, or marked interference with employment due to, his service-connected deviated nasal septum.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.

Finally, the Board notes that the Veteran does not contend, and the evidence of record does not show, that his traumatic nasal septum deviation renders him unemployable.  Thus, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required in this instance.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a compensable evaluation for traumatic nasal septum deviation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


